IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40946
                         Summary Calendar


ESPERANZA ALANIZ; VALENTINE GONZALEZ; CHARLES KIRK;
LESTER EWING; JOSEPH MORENO; ROSALIO SUAREZ;
LESTER MAYBERRY; CHARLES BRYSON,

                                           Plaintiffs-Appellants,

versus

ANTONIO GONZALES, Individually and in his Official
Capacity as Sheriff of Kleberg County Texas,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-97-CV-450
                      --------------------

                           June 30, 1999

Before KING, Chief Judge, EMILIO M. GARZA, and DeMOSS, Circuit
Judges.

PER CURIAM:*

     Esperanza Alaniz, Valentine Gonzalez, Charles Kirk, Lester

Ewing, Joseph Moreno, Rosalio Suarez, Lester Mayberry, and

Charles Bryson filed a civil rights complaint against Antonio

Gonzalez, a newly-elected sheriff, alleging that Gonzales

violated their First and Fourteenth Amendment rights when he

refused to retain them after he was elected.    The district court

granted summary judgment for Gonzales.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     The plaintiffs-appellants argue that the district court

abused its discretion when it refused to grant their motion

brought pursuant to Fed. R. Civ. P. Rule 60(b), asking the court

to vacate its denial of their motion to file an out-of-time

response to Gonzales’s motion for summary judgment.    Despite its

caption, the plaintiffs’ motion for relief fell only under Rule

59(e).   See Burt v. Ware, 14 F.3d 256, 258 (5th Cir. 1994); Ford

v. Elsbury, 32 F.3d 931, 937 & nn. 7, 8 (5th Cir. 1994).

Inasmuch as counsel for plaintiffs simply missed the deadline to

file an opposition, the district court’s denial of Rule 59(e)

relief was not an abuse of discretion.    See Pioneer Investment v.

Brunswick, 507 U.S. 380 (1993); Midland West Corp. v. Federal

Deposit Ins. Corp., 911 F.2d 1141, 1145 (5th Cir. 1990).

     The plaintiffs also argue that they were entitled to a new

trial pursuant to Fed. R. Civ. P. 59(e) on the merits of their

political retaliation claims.    Gonzales’s summary judgment

evidence established that his hiring decisions were not based on

political considerations, and the plaintiffs failed to carry

their burden of showing that a genuine issue of material fact

existed so as to preclude summary judgment.    Thus, the district

court’s summary judgment for Gonzales was reasonable, and its

denial of relief pursuant to Rule 59(e) was not an abuse of

discretion.   See Midland West Corp., 911 F.2d at 1145; Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v.

Liberty Lobby, 477 U.S. 242, 250 (1986); Correa v. Fischer, 982
F.2d 931, 933 (5th Cir. 1993).

     Plaintiff Kirk argues that he was entitled to relief under

Rules 60(b) and 59(e) from summary judgment for Gonzales on his
claim under the Fair Labor Standards Act.   See 29 U.S.C. § 207;

Newton v. City of Henderson, 47 F.3d 746, 748 (5th Cir. 1995).

Kirk failed to come forward with any evidence establishing his

employment by the county during the time he alleged he was

entitled to overtime pay.   Accordingly, summary judgment for

Gonzales was appropriate on this claim as well, and the district

court’s denial of post-judgment relief was not an abuse of

discretion.   See Midland West Corp., 911 F.2d at 1145.

     The judgment of the district court is AFFIRMED.